 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                    ***
 7   UNITED STATES OF AMERICA,                                Case No. 2:17-cr-00198-KJD-VCF
 8                                               Plaintiff,                   ORDER
 9           v.
10   JASON MATTHEW SUAREZ,
11                                          Defendant.
12
13          Presently before the Court is Defendant’s Motion to Continue Sentencing (#49). The
14   Government filed a response in opposition (#51) to which Defendant replied (#52).
15          Defendant seeks to continue his sentencing date from January 30, 2019 to a date no
16   sooner than ninety (90) days later. Defendant asserts that the continuance is necessary to provide
17   time for eye surgery to be completed. Further, Defendant seeks a continuance in order to assure
18   the presence of an expert firearm’s witness whose testimony is needed to object to a four-level
19   enhancement for obliteration or alteration of a serial number under U.S.S.G. § 2K2.1(b)(4)(B).
20   The expert is currently scheduled for a trial on January 30, 2019 in Butte, Montana.
21          Having read and considered Defendant’s motion and the opposition, and good cause
22   being found, the motion to continue is granted. New date and time will be set by minute order.
23   Further continuances will not be granted.
24   IT IS SO ORDERED.
25   Dated: 1/25/19
26
27                                                   _____________________________
                                                     Kent J. Dawson
28
                                                     United States District Judge
